Title: Thomas Jefferson to Alrichs & Dixon, 11 March 1813
From: Jefferson, Thomas
To: Alrichs & Dixon


          Messrs Alrichs & Dixon Monticello Mar. 11. 13.
          I was much concerned to learn by a letter from Messrs Gibson & Jefferson of Richmond that they found difficulty in procuring a bill for the remittance I desired to be made to you. I immediately wrote to them to inclose you a hundred dollar bank bill of Richmond, which I doubted not you could have exchanged. the difference between this & the amount of
			 your
			 bill would be no more than a just compensation for the delay.I am in expectation of
			 recieving instructions from you as to the carding machine. I am the
			 more encouraged to hope they will enable me to use it, by recieving information from mr Burwell that with that which you furnished him with he recieved from you such minute directions that he was able to set his to work himself without any difficulty. we are much retarded in our
			 spinning for want of it. Accept my best wishes & respects.
          Th:
            Jefferson
        